20-1197
     Sarkar v. Garland
                                                                                   BIA
                                                                           A073 534 922


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   RAJA SARKAR,
15            Petitioner,
16
17                       v.                                      20-1197
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Dustin P. Smith, James Henseler,
25                                       Hughes Hubbard & Reed LLP, New
26                                       York, NY.
27
28   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
29                                       Assistant Attorney General; John
30                                       S. Hogan, Assistant Director;
31                                       Rebecca Hoffberg Phillips, Trial
32                                       Attorney, Office of Immigration
1                                Litigation, United States
2                                Department of Justice, Washington,
3                                DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner   Raja     Sarkar,   a   native     and    citizen   of

10   Bangladesh, seeks review of a March 13, 2020 decision of the

11   BIA denying his 2019 motion to reopen.           In re Raja Sarkar,

12   No. A073 534 922 (B.I.A. Mar. 13, 2020).             We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d

17   138, 168-69 (2d Cir. 2008).     It is undisputed that Sarkar’s

18   2019 motion to reopen was untimely and number barred because

19   it was his sixth motion to reopen filed more than 16 years

20   after removal order became final in 1997.                See 8 U.S.C.

21   § 1229a(c)(7)(A), (C)(i) (providing that one motion to reopen

22   may be filed within 90 days of a final order); 8 C.F.R.

23   § 1003.2(c)(2) (same).
                                     2
 1         The BIA did not err in declining to excuse the time or

 2   number limits based on Sarkar’s claim that his former attorney

 3   rendered ineffective assistance by failing to petition for

 4   review of the agency’s underlying decision, which denied

 5   asylum and related relief on credibility grounds because

 6   Sarkar failed to show prejudice.          See Rabiu v. INS, 41 F.3d

 7   879, 882–83 (2d Cir. 1994).         “To demonstrate prejudice, [a

 8   petitioner] ha[s] to make a prima facie showing that, but for

 9   counsel’s ineffectiveness, ‘he would have been eligible for

10   [asylum] relief,’ and ‘could have made a strong showing in

11   support of his application.’”            Scarlett v. Barr, 957 F.3d

12   316, 326 (2d Cir. 2020) (quoting Rabiu, 41 F.3d at 882).

13         In pre-REAL ID Act cases, such as this one, see REAL ID

14   Act, Pub. L. No. 109–13, 119 Stat. 231 (2005); In re S-B-, 24

15   I. & N. Dec. 42, 43, 45 (B.I.A. 2006), an adverse credibility

16   determination must be based on “specific, cogent reasons”

17   that “bear a legitimate nexus” to an applicant’s claim, and

18   any discrepancy must be “substantial” when measured against

19   the record as a whole, Secaida–Rosales v. INS, 331 F.3d 297,

20   307–08 (2d Cir. 2003) (quotation marks omitted); see also Xiu

21   Xia   Lin   v.   Mukasey,   534   F.3d    162,   165   (2d   Cir.   2008)
                                        3
 1   (recognizing that “[t]he REAL ID Act freed an IJ from the

 2   nexus and materiality requirements” for inconsistencies).

 3       The     agency’s       underlying         adverse       credibility

 4   determination    was   supported   by   the    record.      The   agency

 5   reasonably found Sarkar’s demeanor evasive and his testimony

 6   nonresponsive:     he repeatedly avoided answering questions

 7   regarding who reported the abuse he and his family suffered

 8   to police, when certain incidents occurred, and the type of

 9   injuries he and his family members sustained.            See Li Hua Lin

10   v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

11   (giving   “particular    deference”     to    the   trier    of   fact’s

12   assessment of demeanor).     The agency also reasonably relied

13   on Sarkar’s inconsistent statements regarding why his family

14   was first attacked in 1990, whether he was beaten in 1990,

15   what abuse he suffered during specific arrests, and who

16   attempted to attack him in 1994. 1           See Tu Lin v. Gonzales,


     1  Contrary to Sarkar’s arguments, the BIA was permitted to
     rely on inconsistencies not cited by the IJ, see Fen Yong
     Chen v BCIS, 470 F.3d 509, 513–14 (2d Cir. 2006) (noting that
     the BIA was “permitted to engage in de novo review of an IJ’s
     factual findings” in appeals filed before September 25,
     2002), and we may consider inconsistency findings not
     explicitly discussed by the BIA, see Yun-Zui Guan v. Gonzales,
     432 F.3d 391, 394 (2d Cir. 2005) (“Where, as here, the BIA
                                   4
 1   446 F.3d 395, 402–03 (2d Cir. 2006) (holding that agency may

 2   rely on “cumulative effect” of inconsistencies).

 3          Accordingly, because the record supports the adverse

 4   credibility determination, the BIA did not err in finding

 5   that Sarkar failed to show that he was prejudiced by former

 6   counsel’s failure to petition this Court for review of that

 7   decision.      See Scarlett, 957 F.3d at 326; Rabiu, 41 F.3d at

 8   882.     The    prejudice   finding    is   dispositive   of   Sarkar’s

 9   ineffective assistance of counsel claim, which was the sole

10   basis for his argument that the time and number limitations

11   on his motion to reopen should have been excused.                  See

12   Scarlett, 957 F.3d at 326.        Therefore, we do not reach the

13   BIA’s alternative finding that he failed to show deficient

14   performance.     See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

15   (“As a general rule courts and agencies are not required to

16   make findings on issues the decision of which is unnecessary

17   to the results they reach.”).         We otherwise lack jurisdiction


     agrees with the IJ’s conclusion that a petitioner is not
     credible and, without rejecting any of the IJ’s grounds for
     decision, emphasizes particular aspects of that decision, we
     will review both the BIA’s and IJ’s opinions-or more
     precisely, we review the IJ’s decision including the portions
     not explicitly discussed by the BIA.”).
                                   5
1    to   review   the   agency’s   “entirely   discretionary”   decision

2    declining to reopen proceedings sua sponte despite the time

3    and number limits.      Ali v. Gonzales, 448 F.3d 515, 518 (2d

4    Cir. 2006).

5         For the foregoing reasons, the petition for review is

6    DENIED.   All pending motions and applications are DENIED and

7    stays VACATED.

 8                                    FOR THE COURT:
 9                                    Catherine O’Hagan Wolfe,
10                                    Clerk of Court




                                       6